Note: January 20, 2015

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTNE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

10% CONVERTIBLE PROMISSORY NOTE

 

ALKAME HOLDINGS, INC.

Issuance Date: January 20, 2015

Total Face Value of Note: $220,000

Original Issue Discount: $20,000

 

THIS NOTE is a duly authorized Convertible Promissory Note of Alkame Holdings,
Inc. a corporation duly organized and existing under the laws of the State of
Nevada (the "Company"), designated as the Company's 10% Convertible Promissory
Note due January 20, 2016 ("Maturity Date") in the principal amount of $220,000
(the "Note").

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Tangiers
Investment Group, LLC or its registered assigns or successors-in-interest
("Holder") the principal sum of up to $220,000 and to pay "guaranteed" interest
on the principal balance hereof (which principal balance shall be increased by
the Holder's payment of additional consideration as set forth herein and which
increase shall also include the prorated amount of the original issue discount
in connection with Holders payment of additional consideration) at the rate of
10%, all of which "guaranteed" interest shall be deemed earned as of the date of
each such payment of additional consideration by the Holder on the Maturity
Date, to the extent such principal amount and "guaranteed" interest have been
repaid or converted into the Company's Common Stock,

$0.001 par value per share (the "Common Stock"), in accordance with the terms
hereof.

 

The initial Purchase Price will be $82,500 of consideration upon execution of
the Note Purchase Agreement and all supporting documentation. The sum of $75,000
shall be remitted and delivered to the Company, and $7,500 shall be retained by
the Purchaser through an original

 

 

issue discount for due diligence and legal bills related to this transaction.
The Holder reserves the right to pay additional consideration at any time and in
any amount it desires, up to the total face value of this Note, at its sole
discretion. The principal sum (including the prorated amount of the original
issue discount) owed by the Company shall be prorated to the amount of
consideration paid by the Holder and only the consideration received by the
Company, plus prorated "guaranteed" interest and other fees and prorated
original issue discount, shall be deemed owed by the Company. The original issue
discount is set at 10% of any consideration paid. The Company is not responsible
to repay any unfunded portion of this Note.

 

In addition to the "guaranteed" interest referenced above, and in the Event of
Default pursuant to Section 2(e), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 20% per annum or the
highest rate permitted by law (the "Default Rate").

 

This Note may be prepaid according to the following schedule: Between 1 and 180
days from the date of execution, this Note may be prepaid for 135% of face value
plus accrued interest. After 180 days from the date of execution until the Due
Date, this Note may not be prepaid without written consent from Tangiers.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

"Conversion Price" shall be equal to 55% of the lowest trading price of the
Company's common stock during the 20 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note. If the Company is
placed on "chilled" status with the Depository Trust Company ("DTC"), the
discount shall be increased by 10% until such chill is remedied. If the Company
is not Deposits and Withdrawal at Custodian ("DWAC") eligible through their
Transfer Agent and the Depository Trust Company's ("DTC") Fast Automated
Securities Transfer ("FAST") system, the discount will be increased by 5%. In
the case of both, the discount shall be a cumulative 15%.

 

"Principal Amount" shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Note but not previously paid or added to the Principal Amount.

 

"Trading Day" shall mean a day on which there is trading on the Principal
Market.

 

"Underlying Shares" means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.

2

 

The following terms and conditions shall apply to this Note:

 

Section 1.00 Conversion.

 

(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time to convert the outstanding Principal Amount and interest
under this Note in whole or in part.

 

(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the "Conversion Date".

 

(i) Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder's authorized designee, no later than two 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note. In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer ("FAST") program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder's (or such designee's) prime broker with
DTC through its Deposits and Withdrawal at Custodian ("DWAC") program (provided
that the same time periods herein as for stock certificates shall apply).

 

(ii) Charges, Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Common stock to Holder and
acknowledges that this is a material obligation of this Note.

 

If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $2,000
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder's actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.

 

(c) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (and repayments in Common Stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than five times the number of shares of Common

Stock as shall be issuable (taking into account the adjustments under this
Section 1 but without regard to any ownership limitations contained herein) upon
the conversion of this Note to Common Stock (the "Required Reserve"). These
shares shall be reserved in proportion with the consideration actually received
by the Company and the total sharers reserved will be increased with future
payments of consideration by Holder to ensure the Required Reserve is met. The
Company covenants that all shares of Common Stock that shall be issuable will,
upon issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable. If the amount of shares on reserve at the Transfer Agent for
this Note in Holder's name shall drop below the Required Reserve, the Company
will, within two (2) business days of written notification from Holder, instruct
the Transfer Agent to increase the number of shares so that the Required Reserve
is met. The Company agrees that this is a material term of this Note and any
breach of this will result in a default of the Note.

 

(d) Conversion Limitation. The Holder will not submit a conversion to the
Company that

3

 

would result in the Holder owning more than 9.99% of the then total outstanding
shares of the Company ("Restricted Ownership Percentage").

 

Section 2.00 Defaults and Remedies.

 

(e) Events of Default. An "Event of Default" is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 business days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms hereof, which default continues for 3 Business Days
after the Company has failed to issue shares or deliver stock certificates
within the 3rd day following the Conversion Date; (iii) failure by the Company
for 3 days after notice has been received by the Company to comply with any
material provision of the Note Purchase Agreement; v) if the Company is subject
to any Bankruptcy Event; (vi) any failure of the Company to satisfy its "filing"
obligations under the rules and guidelines issued by OTC Markets News Service,
OTC Markets.com and their affiliates that remains uncured for a period of five
(5) business days; (vii) any failure of the Company to provide the Holder with
information related to the corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1 day
of request by Holder; (viii) failure to have sufficient number of authorized but
unissued shares of the Company's Common Stock available for any conversion; (ix)
failure of Company's Common Stock to maintain a bid price in its trading market
which occurs for at least 3 consecutive Trading Days; (x) any delisting for any
reason; (xi) failure by Company to pay any of its Transfer Agent fees or to
maintain a Transfer Agent of record; (xii) any trading suspension imposed by the
Securities and Exchange Commission under Sections 120) or 12(k) of the 1934

Act; (xiii) any breach of Section 1.00 (c)

 

Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to 150% of the outstanding
Principal Amount of the Note held by the Holder plus all accrued and unpaid
interest, fees, and liquidated damages, if any. Additionally, this Note shall
accrue interest on any unpaid principal from and after the occurrence and during
the continuance of an Event of Default at a rate of 20%. Finally, the Note will
accrue liquidated damages of $1,000 per day from and after the occurrence and
during the continuance of an Event of Default. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder's actual
damages and costs resulting from an Event of Default and any such additional
amounts are the agreed upon liquidated damages representing a reasonable
estimate of those damages and costs. The remedies under this Note shall be
cumulative and automatically added to the principal value of the Note.

 

Section 3.00 General.

 

(f) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(g) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(h) Governing Law; Jurisdiction.

 

(i) Governing Law. This note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.

 

(ii) Jurisdiction. Any dispute or claim arising to or in any way related to this
Note or the rights and obligations of each of the parties hereto shall be
settled by binding arbitration in San Diego, California. All arbitration shall
be conducted in accordance with the rules and regulations of the American

4

 

Arbitration Association ("AAA"). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

(ii) No Jury Trial. The Company hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this note.

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

Alkame Holdings, Inc.

 

 

 

By: /s/ Robert Eakle

Name: Robert Eakle

Title: CEO

Date:

 

  

This Note is acknowledged as: Note of January 20, 2015

5

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert that certain $220,000
Convertible Promissory Note identified as the Note)

 

DATE:

FROM: Tangiers Investment Group, LLC

Re: $220,000 Convertible Promissory Note (this "Note") originally issued by
Alkame Holdings, Inc., a Nevada corporation, to Tangiers Investment Group, LLC
on January 20, 2015.

 

The undersigned on behalf of Tangiers Investment Group, LLC, hereby elects to
convert $____________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.001 par value per share, of Alkame Holdings, Inc. (the "Company") according
to the conditions hereof, as of the date written below. If shares are to be
issued in the name of a person other than undersigned, the undersigned will pay
all transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the "Restricted Ownership
Percentage" contained in this Note.

 

Conversion information: ____________________

Date to Effect Conversion ____________________

Aggregate Principal Amount of Note Being Converted ____________________

Aggregate Interest on Amount Being Converted Number of Shares of Common Stock to
be Issued ____________________

Applicable Conversion Price____________________

 

Signature ____________________

 

Name ____________________

 

Address ____________________



6

 

 